Citation Nr: 0805669	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  99-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of service connection for residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from May 1969 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1999 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  This case was previously before the 
Board, and remanded for further development, in January 2004 
and October 2006.  


FINDINGS OF FACT

1.  An application to reopen a claim of service connection 
for residuals of a left ankle injury was denied in January 
1984.  That decision was not appealed.

2.  Evidence presented since the January 1984 decision is 
cumulative of evidence previously considered.


CONCLUSIONS OF LAW

1. The January 1984 decision by the RO that denied the 
veteran's application to reopen a claim of service connection 
for residuals of a left ankle injury is final.  38 U.S.C.A. § 
7105(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1983).  

2.  New and material evidence sufficient to reopen the claim 
of service connection for residuals of a left ankle injury 
has not been presented.  38 U.S.C.A. §5108 (West 1991); 38 
C.F.R. § 3.156(a) (prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2007, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b), to include 
as interpreted by Kent v. Nicholson, 20 Vet. App. 1 (2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The claim was subsequently readjudicated without taint from 
the prior decisions, and no prejudice is apparent from the 
record.  The VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records and providing a personal 
hearing.  Consequently, the duties to notify and assist have 
been met.  

The RO denied an application to reopen this claim in January 
1984.  That decision was not appealed and is now final.  38 
U.S.C.A. § 7105(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1983).  A claim will be reopened if new and material 
evidence is submitted, however.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New and material evidence is defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1997) .

The veteran's previous claims  of service connection for 
residuals of a left ankle injury were denied based on lack of 
evidence of an in-service injury to the left ankle.  Evidence 
submitted for the current claim includes private treatment 
records, the veteran's testimony, and a notation from a VA 
psychiatrist that the veteran has "chronic left foot pain 
secondary to a service injury."  See, e.g., July 1999 RO 
hearing transcript; June 2001 VA psychiatric examination.  
Although this evidence is "new," in that these records were 
not previously seen, the evidence is not material since it is 
merely cumulative of medical evidence previously considered 
by the RO.  The "new" evidence fails to cure the defects 
presented by the previous decisions, namely the lack of 
evidence of an in-service left ankle injury.  The evidence 
previously considered already established that the veteran 
has a left ankle disability and included the veteran's 
reported history (as well as opinions based on that history) 
of an in-service left ankle injury.  Because the only 
additional evidence is cumulative of evidence previously 
considered, new and material evidence has not been submitted 
and the request to reopen is denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for residuals of a left ankle 
injury.  The request to reopen the claim is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


